 

Exhibit 10.2 

 

AMENDMENT NO. 1 TO

settlement and restructuring agreement

 

This AMENDMENT NO. 1 TO SETTLEMENT AND RESTRUCTURING AGREEMENT (this
“Amendment”) is entered into and effective as of the 19th day of December, 2012,
by and among RAPTOR RESOURCES HOLDINGS INC., a Nevada corporation, formerly
known as Lantis Laser Inc. (“RRHI”), its wholly owned subsidiary, LANTIS LASER,
INC., a New Jersey corporation ( “Lantis” and, together with RRHI, the
“Companies”), STANLEY B. BARON, a natural person who resides at 3967 Park
Avenue, Fairfield, Connecticut (“Baron”), CRAIG B. GIMBEL, a natural person who
resides at 11 Stonebridge Court, Denville, New Jersey (“Gimbel” and, together
with Baron, collectively the "Employees" and individually an “Employee”), and
PAX ORAL IMAGING INC., a Delaware corporation (“POII”).

 

Background

 

WHEREAS, RRHI, Lantis, Baron, Gimbel and POII entered into a Settlement and
Restructuring Agreement, dated as of December 17, 2012 (the “Settlement and
Restructuring Agreement”); and

 

WHEREAS, RRHI, Lantis, Baron, Gimbel and POII desire to amend the Settlement and
Restructuring Agreement as set forth and pursuant to the terms and conditions
set forth in this Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual agreements of the parties
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and agreed, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.          Incorporation of Background. The “Background” provisions set forth
above, together with all of the defined terms therein, are incorporated herein
by reference. Capitalized terms not specifically defined herein shall have the
meanings given to them in the Settlement and Restructuring Agreement.

 

2.          Amendment. Section 1(c) of the Settlement and Restructuring
Agreement is hereby amended and restated in its entirety as follows:

 

“Baron Shares” shall mean all of the shares of RRHI Common Stock held by Baron
and his family members immediately prior to Closing totaling 26,847,423 shares.

 

3.          Inconsistencies. To the extent of any inconsistency between the
Settlement and Restructuring Agreement and this Amendment, the terms and
conditions of this Amendment shall prevail.

 

1

 

 

4.          No Other Amendments. All provisions of the Settlement and
Restructuring Agreement not expressly amended hereby shall remain in full force
and effect, and are ratified and confirmed.

 

5.          Construction. This Amendment shall be interpreted and construed in
accordance with the Settlement and Restructuring Agreement.

 

6.          Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument. An electronic copy of this Amendment
shall have the same force and effect as an original signed copy.

 

[signature page follows]

 

2

 

 

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have caused this Amendment to Settlement and Restructuring Agreement to be duly
executed as of the date first above written.

 

Raptor Resources Holdings Inc.         By: /s/ Al Pietrangelo   Name: Al
Pietrangelo   Title: President and CEO         Lantis Laser, Inc.         By:
/s/ Al Pietrangelo   Name: Al Pietrangelo   Title: President and CEO         /s/
Stanley B. Baron   Stanley B. Baron       /s/ Craig B.Gimbel   Craig B.Gimbel  
    Pax Oral Imaging Inc.         By: /s/ Stanley B. Baron   Name: Stanley B.
Baron   Title: President  

 



Signature Page to Amendment No. 1 to Settlement and Restructuring Agreement



 

 

